Exhibit 10.1

 



The Maximum Loan (Credit line) Contract

 

Borrower: Global Technology Inc. (hereinafter referred to as Party A)

Lender: China Construction Bank Co., Ltd., Ningbo Yinzhou Branch (hereinafter
referred to as Party B)

 

In line with the principle of mutual benefit and common development, both Party
A and B have reached an agreement through friendly consultation to conclude the
following contract, in accordance with relevant laws, regulations and
provisions.

 

Article 1 The Maximum Loan (Credit Line) Amount

Party B is willing to provide Party A with a credit line in RMB at the amount of
129,000,000.

The loan (credit) transactions referred in this maximum loan (credit) contract
include loans in RMB, acceptance of commercial bills, discounting and assurance
transactions provided by Party B to Party A.

At any point within the valid period of the agreed maximum loan (credit), as
long as the credit balance of the loan (credit) transaction occupied or not
repaid by Party A does not exceed the maximum loan (credit) limit, under the
premise that Party A meets the relevant requirements of Party B, Party A can
continuously apply for loan (credit) as needed, but the sum of the credit
balance of the loan (credit) applied by Party A and the balance of the loan
(credit) occupied or not repaid by Party A shall not exceed the credit line of
credit agreed in this contract.

Credit balance includes the principal of the loan (credit) transaction, interest
(including compound interest and penalty interest), service charge, liquidated
damages, compensation and any expense incurred by Party B for the realization of
creditors’ rights (including but not limited to litigation fees, arbitration
fees, property preservation fees, travel expenses, execution fees, evaluation
fees and auction fees)

The loan (credit line) transaction involving foreign currency shall be converted
into the credit amount of RMB, according to the reference rate on the date the
fact occurs.

 

Article 2 Valid Period of the Maximum Loan (Credit)

The valid period of the maximum loan (credit line) shall be from September 21st,
2018 to September 17th, 2023. As for any single loan (credit line) transaction
incurred in the valid period of the maximum loan (credit line), its deadline for
performance is not subject to the expiration of the valid period of the maximum
loan (credit line).

On the expiration date of the maximum loan (credit line), unused loan (credit)
amount will become void automatically.

 

Article 3 Securities

For the loan (credit line) transactions under this maximum loan (credit line)
contract, the second type of security methods is used:

(1)Guarantee.

(2)Mortgage.

(3)Pledge.

(4)Standby Letter of Credit.

(5)Credit Insurance.

(6)Other: N/A.

 

Article 4 Rights and Obligations of Party A

1.Party A has the right to request Party B to keep confidential the relevant
financial information and trade secrets in production and operation provided by
Party A, except as otherwise stipulated by laws, regulations and rules;

2.Party A is obliged to provide the financial accounting information and
production and operation condition information according to the requirements of
Party B, and guarantee the authenticity, completeness and validity thereof.

3.Party A shall actively cooperate with and consciously accept Party B’s
inspection and supervision towards its production and operation, financial
activities and the loan (credit line) transaction under the maximum loan (credit
line) contract.

 

 

 



 1 

 

 

Article 5 Rights and Obligations of Party B

1.Party B has the right to know the production and operation, financial
activities of Party A, and has the right to request Party A to provide financial
accounting information and production and operation condition information;

2.When Party B believes that the production and operation condition of Party A
is declining, Party B has the right to adjust or even cancel the maximum amount
of loan (credit line) that Party A has not used;

3.Party B shall keep confidential the relevant financial information and trade
secrets in production and operation provided by Party A, except as otherwise
stipulated by laws, regulations and rules.

 

Article 6 Credit Line Granting

1.Loan (Credit line) Application

When Party A wants to use loan (credit line) amount, Party A has to submit an
application to Party B in advance; after receiving the application from Party A,
Party B decides whether to grant the loan (credit line) to Party A, according to
the state laws and regulations and relevant credit management provisions of
Party A.

2.Prerequisites for Loan (Credit line) Granting

Except for Party B’s waiver in whole or in part, Party B is obliged to grant
loans (credit line) to Party A only if the following prerequisites are met:

(1)Party A has completed the approval, registration, delivery and other legal
formalities related to the loan (credit line) under this contract in accordance
with relevant laws and regulations;

(2)The securities contract meeting Party B’s requirements has entered into force
and keeps in effect;

(3)Before every single transaction occurs, Party A shall file an application and
get the approval from Party B. Then the two parties shall separately sign a
master contract for single transaction (including but not limited to contract of
loans in RMB, bank acceptance agreement, and agreement on guarantee letter). The
rights and obligations of both parties shall also be subject to the master
contract for single transaction. In case of any contradiction between the master
contract for single transaction and the maximum loan (credit line) contract, the
master contract shall prevail.

 

Article 7 Settlement of Disputes over the Contract

Any dispute arising from the performance of this contract shall firstly be
settled through negotiation between Party A and Party B first; if the
negotiations fails, the dispute shall be settle by filing a suit to the court
where Party B is located.

 

Article 8 Miscellaneous

This contract comes into force from the day on which it’s signed by both Party A
and Party B.

 



Party A (Company seal):

Legal Representative (Person in Charge) or Authorized Agent

(Signature): Shu-Hua Yeh

September 21st, 2018  

 

Party B (Company seal):

Person in Charge or Authorized Agent

(Signature): Jianhan Chen  

September 21st, 2018  

     

 

 

 



 

 

 

 

 



 2 

